Title: To Benjamin Franklin from Samuel Wharton, [on or after 7 April 1779]
From: Wharton, Samuel
To: Franklin, Benjamin


Hotel de Rome Wednesday afternoon [on or after April 7, 1779]
Mr Wharton presents his Respects to his Exellency Mr. Franklin, & sends Him the News paper, and a correct List of all the regular Forces in Ireland. The letter He has just received from a Friend; Who has the best Opportunity of officialy, acquiring a State of the Army. Mr. Wharton did not receive A News paper by the last post.
 
Addressed: A’ Son Excellence / Monsieur / Monsieur Franklin / &c &c &c / Passy
